Citation Nr: 1230946	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-24 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Goodman, Allen & Filetti, PLLC


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1956 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO), in which, the benefit sought on appeal was denied.

In May 2010, the Veteran testified before the undersigned during a videoconference hearing.  During the hearing, the undersigned identified the issue on appeal and she noted what pertinent evidence was outstanding and might assist in substantiating the claim.  Additionally, the Veteran through his testimony, with the assistance of his attorney, demonstrated actual knowledge of the elements necessary to substantiate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder.

In a July 2010 decision, the Board denied the Veteran's claim. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). While the matter was pending before the Court, the Veteran and VA, through the Office of General Counsel, filed a Joint Motion for Remand.  

In a March 2012 Order, the Court vacated the Board's decision and remanded the matter for readjudication in light of the Joint Motion.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the VARO.  VA will notify the Veteran if further action is required.


REMAND

In the March 2012 Order, the Court granted a Joint Motion in which the parties agreed that the Board erred in not providing adequate consideration of the medical and lay evidence of record in its analysis.  

Specifically, the parties indicated that the Board found that the Veteran was competent and credible to assert that he was informed in service that he had an enlarged heart; but then, in a contradictory manner, stated that he was not competent to report that he had heart problems in service.  The parties noted that the Board did not address the issue of whether an enlarged heart could constitute a "disorder."

The parties found that the Board cited two private medical statements that asserted that  the Veteran had no indication of a cardiac problem until he was told of an enlarged heart following a reported traumatic incident in service, but discounted these medical statements as not competent medical evidence because they were "nothing more than a recitation of [the Veteran's] statements."  Yet, the Board found the lay testimony credible.  

Lastly, the parties found that the Board did not afford the Veteran a VA examination.  The parties stated that a diagnosis of a heart disorder is not a prerequisite for obtaining an examination and that the Veteran presented competent lay evidence that he was informed he had an enlarged heart in service.

Consistent with the Court's March 2012 Order, the Board finds that this matter must be remanded for further development, particularly a VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The RO should contact the Veteran by letter and ask him to provide sufficient information and necessary authorization so that the RO may make an attempt to obtain any pertinent VA or non-VA treatment records showing treatment of the claimed heart disability.  The RO should obtain all outstanding VA treatment records, if any.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).
   
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After securing any necessary release forms, with full address information, obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent private medical facility.  All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  Schedule the Veteran for a VA examination(s) in order to determine the nature and likely etiology of any current heart disability.   

The claims folder and a copy of this remand must be reviewed by the examiner(s).  The examiner(s) must acknowledge receipt and review of the claims folder, any recent medical records obtained, and a copy of this remand.  

After conducting an examination and performing any clinically-indicated diagnostic testing, the examiner should report all current heart disabilities.  The examiner should indicate whether the Veteran currently has a disability manifested by an enlarged heart and whether there are any clinical findings of an enlarged heart in service and after service.  The examiner should render an opinion as to whether the finding of an enlarged heart is a disability or disorder.  The examiner should report the date of onset and etiology of any current heart disability.  

The examiner should render a medical opinion as to whether it is at least as likely as not (50 percent or greater) that any currently diagnosed heart disability had its onset in or is medically related to any injury, disease or other incident of military service.  

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  

A complete rationale must be provided for all opinions rendered.  If the examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

3.  After completing all indicated action, and any other notification and/or development deemed warranted, the RO should readjudicate the claim remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his attorney and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


